09/29/2021



                                                                   Case Number: DA 21-0332




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court Cause No. DA 21-0332



IN RE THE MARRIAGE OF

JENNIFER S. CONROY,                         ORDER GRANTING
                                           EXTENSION OF TIME
     Petitioner and Appellant,

     v.

MICHAEL SCOTT CONROY,

     Respondent And Appellee.



      Upon motion of counsel, the Appellant is granted until and

including Wednesday, October 20th, 2021 to file their Opening

Brief in this matter.



      Dated this 29th day,       tember.




                         Bowen Greenwood, Clerk